Citation Nr: 0204879	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  99-11 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama, that continued the 10 percent disability 
rating for the veteran's service connected left knee 
disorder.  The veteran expressed his disagreement with this 
disability rating in a notice of disagreement filed in April 
1999.  At the veteran's request, a hearing was conducted 
before a hearing officer at the RO in June 1999.  In 
September 1999, the RO increased the evaluation to 20 
percent, effective November 19, 1998, the date of the 
veteran's claim.  Thereafter, the case was forwarded to the 
Board in Washington, DC.  

In June 2001, the Board denied an increased rating for the 
veteran's knee and the veteran appealed the Board's decision 
to the Court of Appeals for Veterans Claims (Court).  In 
January 2002, pursuant to a joint motion to remand submitted 
by the VA General Counsel's Office on behalf of the Secretary 
of VA and the veteran's representative, the Court vacated the 
Boards decision.  The matter was then returned to the Board 
to address the matters set forth in the joint motion.  

In March 2002, the Board wrote to the veteran, with a copy 
sent to his representative, and provided a period of 90 days 
in which to submit additional argument and evidence in 
support of the appeal.  In a statement received at the Board 
in April 2002, the veteran advised that he had nothing else 
to submit and requested that the Board proceed immediately 
with the readjudication of his appeal after affording his 
representative the opportunity to review and submit 
additional argument in support of his case.  Later that 
month, the Board received a document titled Appellant's Brief 
from the veteran's representative.  In that document, the 
representative indicated that the "arguments relevant to the 
question at issue have been adequately addressed in the  . . 
. joint motion," and no further arguments or contentions 
were set forth.  Accordingly, the Board may proceed to a 
disposition of the matter on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  The veteran was initially awarded service connection for 
a left knee disability in 1971, at which time the disability 
was characterized as internal derangement of the left knee.  

3.  The veteran's left knee disability includes left knee 
arthritis and the knee is a major joint.  

4.  The veteran's left knee arthritis is productive of 
limitation of motion with pain, but it is not productive of 
limitation of flexion to 60 degrees or less, or of limitation 
of extension to greater than 5 degrees.  

5.  The veteran's left knee disorder is not shown to be 
productive of severe recurrent subluxation or lateral 
instability.  


CONCLUSIONS OF LAW

1.  The criteria for a separate compensable (10 percent) 
evaluation for traumatic arthritis of the left knee with 
limitation of motion are met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45; 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)), Diagnostic Codes 
5003, 5260, 5261 (2001). 

2.  The criteria for an evaluation in excess of 20 percent 
for left knee internal derangement are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)), 
Diagnostic Codes 5257, 5260, 5261 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the Board finds that the VA's duties, as set out in 
the VCAA, have nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The Board finds that with respect to the claim 
addressed herein, the veteran was notified of the evidence 
required in order for him to be entitled to a higher rating 
by the April 1999 rating decision, the statement of the case, 
and supplemental statement of the case and by the June 2001 
Board decision vacated by the Court.  The discussions therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the veteran's service medical records have been 
associated with the claims file, together with the records of 
the treatment he has received since submitting his current 
claim.  He also was examined for VA purposes in connection 
with his claim.  In this regard, the Board notes that while 
this examination took place in 1999, the veteran's recent 
statement that he had no further evidence to submit may be 
reasonably understood to mean that his knee complaints have 
remained relatively static since initiating this claim and 
that a more current examination is not warranted.  Thus, the 
Board finds that the development requirements of the VCAA 
also have been met.  

Under the foregoing circumstances, it may be concluded that 
the notice obligations of VA and its duty to assist have been 
satisfied in this case, and that the Board may proceed to 
address the merits of the veteran's claim.  

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

A review of the service medical records shows that the 
veteran had a pre-service injury in October 1964 that 
resulted in a broken leg and a fracture of the left kneecap.  
In September 1970, the veteran injured his left knee while 
playing football.  He was diagnosed as suffering from a 
partial tear of the left cruciate ligament and posterior 
cruciate ligament.  Upon his separation from service in 
February 1971, the veteran submitted an application for VA 
benefits.  In a May 1971 rating action, he was awarded 
service connection for internal derangement of the left knee, 
assigned a 10 percent disability evaluation, effective from 
February 1971.  

Subsequent records reflect that in June 1976, the veteran was 
admitted to the VA Hospital in Birmingham, Alabama where he 
underwent an arthrotomy, pes anserinus transfer, medial 
meniscectomy and medial collateral ligament advancement on 
his left knee.  Thereafter, the veteran was assigned a 
temporary 100 percent rating for convalescence, effective 
from the date of his hospital admission and continuing until 
August 31, 1976.  From September 1, 1976, the disability 
evaluation returned to the previous 10 percent rating.

Later records associated with the claims file reveal that the 
veteran was treated at the VA Medical Center (VAMC) in 
Montgomery, Alabama in March 1988 for a swollen left knee.  
More recently, the record reflects that a private physician 
treated the veteran in September and November 1998 for 
complaints of left knee pain.  X-rays taken in connection 
with the September 1998 visit showed "marked joint space 
narrowing with osteophyte formation on the medial side; 
marked tenderness and patellofem. grind as well as tenderness 
in the medial and lat. side."  The examiner described his 
findings as "pretty bad end-stage disease."  The X-ray also 
showed some "pretty large loose bodies in his knee, and I 
think some of the pain he's having is these loose bodies are 
creating it."  The examiner's notes from the November 1998, 
further show that the physician wished to schedule the 
veteran for an arthroscopy and arthrotomy.

In February 1999, the veteran underwent an examination for VA 
purposes.  At that time, the veteran reported that he had 
undergone his only knee surgery in 1976.  He stated that he 
experienced left knee pain 24 hours a day and could not sit 
or stand in one position for more than 10 minutes without his 
knee hurting.  The veteran reported that he walked with a 
limp because he could not put all the weight on his left 
knee.  He stated that his left knee was always mildly swollen 
and that walking and going up and down stairs caused pain in 
the knee.  

The examiner observed that the veteran walked with a limp and 
a listing to the left side.  Physical inspection of the left 
knee revealed a chronic type of parapatellar and 
infrapatellar swelling, although medial and lateral stability 
was intact, as was anterior and posterior stability.  The 
examiner further observed a mild tenderness at the medial 
joint line and tenderness on patellofemoral pressure.  The 
range of motion of the left knee was limited to 70 degrees, 
but it could reach 80 degrees with active assistance.  This 
motion was painful, however, and in fact, the examiner added 
that motion from 0 degrees to 70 degrees was painful, and 
that this pain was aggravated with resistance.  The diagnosis 
entered was as follows:

Left knee post-traumatic marked arthritic changes, 
especially medial compartment.  Also with loose 
bodies and patellofemoral arthritis, and also 
status post medial collateral ligament repair.

The examiner added the following remarks:

Secondary to the pain and restricted range of 
motion impairment would classify in the range of 
moderately severe.  

At the hearing conducted at the RO in connection with this 
claim, the veteran testified that his knee was generally 
painful and that the pain was aggravated with use.  The 
veteran reported, however, that he had lost no time from work 
because of his knee, although this reflected his commitment 
to his employer and work responsibilities, rather than an 
absence of knee pain.  

The veteran's left knee disability has been evaluated by the 
RO under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Under this code, a 20 percent rating is assigned for 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating, the highest rating under this code, is 
assigned when there is severe recurrent subluxation or 
lateral instability.  

Other diagnostic codes applicable for the evaluation of knee 
impairment that provide for a rating in excess of the 20 
percent currently in effect include 5260 for limitation of 
leg flexion, and 5261 for the evaluation of limitation of leg 
extension.  Limitation of flexion to 60 degrees is assigned a 
noncompensable evaluation.  Limitation of leg flexion to 45 
degrees is assigned a 10 percent rating, limitation of 
flexion to 30 degrees is assigned a 20 percent evaluation, 
and flexion limited to 15 degrees is assigned a 30 percent 
evaluation. 

Under Diagnostic Code 5261, extension limited to 45 degrees 
is assigned a 50 percent rating, the highest rating under 
this code.  Extension limited to 30 degrees is assigned a 40 
percent rating, extension limited to 20 degrees is assigned a 
30 percent rating, extension limited to 15 degrees is 
assigned a 20 percent rating, extension limited to 10 degrees 
is assigned a 10 percent rating, and extension limited to 5 
degrees is assigned a noncompensable evaluation.  Normal 
range of motion of the knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

As indicated in the summary of the veteran's condition above, 
the veteran's knee has not been shown to exhibit subluxation 
or lateral instability.  Indeed, the physician who conducted 
the examination for VA purposes specifically noted that 
medial and lateral stability was intact, and that the veteran 
exhibited anterior and posterior stability.  In view of this, 
it may not be concluded that the veteran satisfies the 
criteria for an increased 30 percent rating for his knee 
disability under the provisions of Diagnostic Code 5257.  

The foregoing evidence also reflects that the veteran does 
not meet the criteria for even a compensable evaluation for 
his knee disability under either Diagnostic Codes 5260 or 
5261, for limitation of flexion or limitation of extension.  
As noted above, when examined in connection with his current 
claim, the veteran's left knee flexion was to 70 degrees (80 
degrees with assistance).  Thus, it would be necessary to 
show an additional loss of 25 degrees of flexion before the 
criteria for even a compensable evaluation were met in that 
regard.  Similarly, with the record reflecting that the 
veteran has full extension to 0 degrees, he would have to 
suffer an additional full 10 degree loss of motion in this 
plane before the criteria for a compensable evaluation for 
limitation of extension were met.  

Despite the fact that the evidence fails to reflect that the 
criteria for a compensable evaluation is warranted under 
Diagnostic Code 5260 or 5261, or that a rating in excess of 
20 percent is warranted under the provisions of Diagnostic 
Code 5257, it must be observed that by evaluating the veteran 
under Diagnostic Code 5257, the RO does not appear to have 
fully considered any knee impairment as may be caused by 
limitation of motion, due to arthritis that is present in the 
veteran's knee.  In this regard, precedent exists for 
assigning separate ratings for impairment under Diagnostic 
Code 5257, and for arthritis under Diagnostic Code 5003.  See 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

The record clearly establishes that the veteran's left knee 
disability includes an arthritic component since X-rays have 
revealed the presence of osteophyte formation.  Further, 
arthritis, when it is established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes (as is the case here), a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  The knee is considered a major joint for VA 
purposes, pursuant to 38 C.F.R. § 4.45.  That 
notwithstanding, the limitation of motion for which a 
separate evaluation is to be assigned must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 

In this case, because the record on appeal includes X-ray 
evidence reflecting that the veteran has developed arthritis 
in his left knee and that the most recent examination 
conducted for VA purposes reveals the presence of some 
swelling and complaints of pain, with some limitation of 
motion of the knee (albeit at an otherwise noncompensable 
level), the criteria for a separate compensable 10 percent 
evaluation for left knee arthritis under Diagnostic Code 5003 
have been met.  Thus, while the veteran is not entitled to an 
increased rating for his left knee disability based on the 
provisions of Diagnostic Codes 5257, 5260 or 5261, the Board 
concludes that he is entitled to a separate 10 percent 
evaluation for the impairment caused by the arthritis which 
has developed in that knee.  

In reaching this decision, the Board has also considered 
other provisions which might provide for a more favorable 
decision in this case, including the provisions of 38 C.F.R. 
§§ 4.40, 4.45, as they relate to pain and any resulting 
functional impairment due to pain.  The decision of the 
United States Court of Veterans Appeals in DeLuca v. Brown, 8 
Vet.App. 202 (1995), emphasized that the Board must consider 
whether a higher evaluation is in order based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.

In this regard, the Board notes that the evidence in this 
case does not reflect any occasion when the veteran satisfied 
the criteria for even a compensable rating under those 
diagnostic codes that contemplate impairment caused by 
limitation of motion. In addition, it is observed that the 
veteran has been assigned a separate 10 percent rating by the 
present decision to compensate him for any loss of motion 
caused by his left knee arthritis.  As indicated above, to 
have warranted such a rating under the appropriate diagnostic 
codes, there would need to have been a 25 degree increase in 
the limitation of flexion, or an additional loss of 10 
degrees of extension.  Moreover, by this decision, the 
combined evaluation for the veteran's left knee disorder is 
increased to 30 percent, which otherwise would correspond to 
a rating under Diagnostic Code 5257 for severe impairment, 
and would be the highest rating authorized under Diagnostic 
Code 5260 for limitation of flexion.  Likewise, this combined 
30 percent rating appears consistent with the VA examiner's 
comments that the veteran's impairment secondary to pain and 
restricted motion would be considered moderately severe.  

In view of the foregoing, it is the Board's opinion that any 
additional impairment that may result from pain or on flare-
ups is adequately compensated, and that the provisions of 
sections 4.40 and 4.45 do not call for the assignment of a 
disability rating in excess of that set forth in this 
decision.  


ORDER

An evaluation in excess of 20 percent for left knee internal 
derangement is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a separate 10 percent rating for arthritis 
of the left knee with limitation of motion is granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

